Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 04/02/20 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.          The drawings filed on 04/02/20.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
4.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.         Claims 1, 2, 6, 9, 14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term “a state measured by the measurement apparatus and a target state” in claims 1, 2, 6, 9, 14 is a relative term, which renders the claim indefinite.  The term “a state measured by the measurement apparatus and a target state” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purpose of examination, the claims are interpreted in view of the objections/rejections indicated above as follow: the wording “state” is interpreted as any characteristic/parameter/value/situation/condition, which are related to the object/target.  In the other words, the wording “state” could be interpreted as any characteristic, parameter, value, situation, or condition such as: distance, length, depth, height, coordinates, positions, locations, etc. 
Appropriate correction is required. 

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


7.        Claims 1, 2, 6, 9, 14, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Regarding Claims 1, 2, 6, 9, 14, no-where in the specification/claims disclosed the following limitations: “a state measured by the measurement apparatus and a target state”.
For the purpose of examination, the claims are interpreted in view of the objections/rejections indicated above as follow: the wording “state” is interpreted as any characteristic/parameter/value/situation/condition, which are related to the object/target.  In the other words, the wording “state” could be interpreted as any characteristic, parameter, value, situation, or condition such as: distance, length, depth, height, coordinates, positions, locations, etc.
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.          Claims 1, 7-9, 15-16,are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Tobiason (Pub. No. 2018/0286027). Hereafter “Tobiason”.

            a measurement apparatus measuring a state of each of multiple measurement points on an object surface of the workpiece, (abstract, [0001, 0002, 0003, 0006, 0007, 0014, 0021, 0022, 0032, 0040, 0041, 0044, 0045, 0048, 0050, 0051, 0052, 0055, 0060, 0061]);
            a projector apparatus arranged at a position different from the measurement apparatus such that the object surface is present within a projection range, ([0020, 0025, 0032, 0056, 0057]); and
            an arithmetic apparatus creating a projection image of the projector apparatus based on a measurement result of the measurement apparatus, (abstract, [0001, 0002, 0006, 0007, 0014, 0020, 0021, 0022, 0025, 0032, 0040, 0041, 00044, 0060].  Note: detector, imaging detector, detector array, imaging array, are not different from an arithmetic apparatus creating a projection image), wherein
            the arithmetic apparatus calculates a difference between a state measured by the measurement apparatus and a target state for each of the multiple measurement points, (abstract, [0006, 0021, 0040, 0044, 0045, 0048, 0061].  Note: please see the 112 rejection above for the wording “state”.  In the other words, the object reference distance is not different from a target state), and wherein
              the arithmetic apparatus creates the projection image such that a picture of a characteristic point representative of the difference at each of the multiple measurement points is projected by the projector apparatus at a position of a corresponding measurement point on the object surface of the workpiece, (abstract, [0006, 0021, 0040, 0041, 0044, 0045, 0048, 0061]).



            Regarding Claims 8, 16, Tobiason teaches the projector apparatus is arranged in a measurement range of the three-dimensional measurement apparatus, and wherein the arithmetic apparatus calculates a positional relationship between the three-dimensional measurement apparatus and the projector apparatus based on a position of the projector apparatus measured by the three-dimensional measurement apparatus, (figure 6B, workpiece WS, light source array 685).
Allowable Subject Matter
10.          Claims 2-5, 10-13, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejection under 112 were overcome.
11.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 2. 
12.          As claims 2, 10, the prior art of record taken alone or in combination, fails to disclose or render obvious a work support system/method supporting a worker's work on a workpiece, comprising the arithmetic apparatus calculates a difference between a state measured by the measurement apparatus and a target state for each of the multiple measurement points, and wherein the arithmetic apparatus creates the projection image such that a picture of a characteristic point representative of the difference at each of the multiple measurement points 
13.          As claims 6, 14, the prior art of record taken alone or in combination, fails to disclose or render obvious a work support system/method supporting a worker's work on a workpiece, comprising the arithmetic apparatus calculates a difference between a state measured by the measurement apparatus and a target state for each of the multiple measurement points, and wherein the arithmetic apparatus creates the projection image such that a picture of a characteristic point representative of the difference at each of the multiple measurement points is projected by the projector apparatus at a position of a corresponding measurement point on the object surface of the workpiece; wherein the arithmetic apparatus includes a difference calculating part calculating a difference between the state measured by the measurement 

Fax/Telephone Information
14.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
March 25, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877